Title: To Alexander Hamilton from Thomas Parker, 11 August 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] August 11, 1799. “… Some of my officers are so distressed for money that I have been Obliged to procure a loan to enable them to go on with the Recruiting service. Their expences in continually Removing from post to post has entirely exhausted their Resources & I trust It will be Convenient at all events to send on at least their Subsistance & allowance for Recruiting.”
